540 F.2d 1022
77-1 USTC  P 16,252
Max JANIS, Appellee,v.UNITED STATES of America et al., Appellants.
No. 73-2226
United States Court of Appeals,Ninth Circuit.
Sept. 2, 1976.

Robert E. Lindsay (argued), Tax Div., Dept. of Justice, Washington, D.C., for appellants.
Richard G. Sherman (argued), of Sherman & Sturman, Los Angeles, Cal., for appellee.
OPINION ON REMAND
Before ELY and HUFSTEDLER, Circuit Judges, and TURRENTINE,* District Judge.
PER CURIAM:


1
In an unpublished Memorandum, we affirmed the District Court's judgment upon the specified and expressed basis "of the District Court's very carefully written Findings of Fact and Conclusions of Law . . . ."  The Supreme Court granted certiorari, reversed our judgment, and remanded the cause to our Court.  Pursuant to the Supreme Court's mandate, which we have now received, we now remand the cause to the District Court for further proceedings conforming with the Supreme Court's opinion.  United States v. Janis, --- U.S. ----, 96 S. Ct. 3021, 49 L.Ed.2d ---- (1976).


2
SO ORDERED.



*
 Honorable Howard B. Turrentine, United States District Judge, Southern District of California, sitting by designation